Citation Nr: 9909470	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.

2. Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO & IC) in St. Paul, Minnesota.  In 
August 1998, the veteran was afforded a hearing before the 
undersigned Board member.  The matter of entitlement to an 
increased (compensable) rating for right ear hearing loss 
will be addressed in the remand section below.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO & IC.

2. A left ear hearing loss was noted on entrance into 
service, but there is no evidence that left ear hearing 
loss worsened during service and any current left ear 
hearing loss is not shown to be related to active service.


CONCLUSION OF LAW

Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1153, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  Regarding 
the veteran's claim for service connection for left ear 
hearing loss, he has complained of a hearing loss that he 
alleges began in service, he is competent to state that he 
has had decreased hearing since that time and he has a 
current diagnosis of left ear hearing loss.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).


Factual Background

When examined for induction into service in March 1968, the 
veteran denied a history of hearing loss and ear trouble and 
an ear abnormality was not found on examination.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5

15
LEFT
5
0
0
          
60

Service medical records indicate that, in February 1969, the 
veteran complained of complete hearing loss in the right ear 
and partial loss in his left ear and expressed a concern 
regarding possible increased damage from continued flying.  
The veteran gave a history of increased ear trouble since a 
car accident approximately eighteen months earlier and said 
he had a great increase in hearing trouble since he started 
flying full time three days earlier.  The veteran denied 
trouble with balance or dizziness, his ears appeared normal 
and they were not painful.  The veteran was referred to a 
flight surgeon.  On further examination, the record reflects 
that the veteran's eardrums were normal but he had a cold for 
two weeks with difficulty adjusting to altitude changes and 
pain for several hours after flight.  The impression was mild 
barotrauma. 

In a report of medical history completed in December 1969, 
prior to service separation, the veteran denied having 
hearing loss or ear trouble.  An ear abnormality was not 
found on examination the same day and there is no indication 
that an audiogram was performed.

The veteran's Report of Transfer or Discharge (DD Form 214) 
shows that the veteran served in Vietnam during the Vietnam 
War and his main occupational specialty (MOS) in service was 
crew chief and also truck mechanic and repairman.  His 
commendations and citations include the Aircraft Crewmans 
Badge and Air Medal.

Post service, the veteran underwent VA examination in August 
1973 and complained of bilateral hearing loss and tinnitus 
after exposure to acoustic trauma in service.  He said he 
wore headphones while in helicopter service for thirteen 
months.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10

50
LEFT
0
0
5
          
70


Also of evidence are records of audiometric tests performed 
between 1977 and 1993 while the veteran was employed at FMC.   
When tested in February 1977, prior to employment, he was 
noted to have a hearing loss and ear plugs were recommended.  

Treatment records from Dr. John Enblom include findings of an 
April 1995 audiometric test that reported severe hearing 
difficulty in the veteran's left ear. 

The veteran underwent VA examination in January 1996, gave an 
audiological history of miliary noise and complained of 
bilateral hearing loss after discharge 
from service.  Findings of an ENT examination included 
bilateral sensorineural hearing loss, greater on the left.  
Audiogram findings, in pure tone thresholds, in decibels were 
as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
50
65
LEFT
20
45
40
        
80
80

Speech recognition on the Maryland CNC word list was 88 
percent in the veteran's right ear and 84 percent in his left 
ear.  The examiner indicated that the veteran had moderate to 
severe sensorineural hearing loss with mild speech loss in 
his left ear and hearing aids were recommended.

In June 1998, a VA ENT specialist responded to the RO & IC's 
request for an opinion regarding whether the veteran's left 
ear hearing loss was aggravated beyond normal progression by 
the acoustic/baro-trauma in service.  The ENT specialist 
noted that the veteran was a helicopter doorgunner during the 
Vietnam War and was in service approximately one year.  The 
physician observed that the veteran had a 60-decibel hearing 
loss in his left ear when tested prior to service entry.  
During service the veteran was exposed to acoustic trauma 
but, the doctor noted, in February 1969 gave a history of 
hearing loss that started prior to service entry after a car 
accident eighteen months earlier.  Subsequent audiograms, 
after discharge, showed hearing loss, most recently in 
January 1996 when moderate to severe sensorineural in the 
left ear with discrimination of 84 percent and moderate to 
moderate severe loss in his right ear with discrimination of 
88 percent.  

According to the VA physician, the veteran's left ear hearing 
loss was worse than his right ear loss.  However, despite the 
fact that the veteran was exposed to acoustic trauma in 
service, the ENT specialist said there was compelling 
evidence that the veteran had sustained high frequency 
hearing loss in his left ear prior to being drafted and 
entered service with marked hearing loss in that ear.  It was 
the ENT specialist's opinion, therefore, that it was more 
likely than not that the veteran's current left ear hearing 
loss was associated with head injury sustained prior to 
service entry.  The doctor commented that the veteran's 
hearing loss could be related to the natural progression of 
his hearing loss.  It was the ENT specialist's opinion that 
the veteran's hearing loss was more likely than not 
associated with head injury prior to his entering service.

At his August 1998 Travel Board hearing, the veteran 
testified that his MOS in service was a crewchief on a 
reconnaissance fix-wing aircraft, Mohawk.  However, when he 
got to Vietnam, he said he was made a doorgunner on a 
helicopter and did that until he was discharged.  He flew 
approximately twelve to fourteen hours a day and wore an 
improperly fitted helmet that created constant pressure on 
his ears.  The veteran stated that he frequently went to the 
dispensary and complained of ear infections and drainage in 
his ears, experienced earaches and said he believed that the 
improperly fitted helmet, noise and constant hours of flying 
related to his hearing loss.  A few weeks before entering 
service, the veteran said he was in a car accident in which 
he hit his ear on the seat.  When examined for service entry, 
he said a little hearing loss was noted but it did not make 
him ineligible to serve. 
  

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic disease of 
the nervous system (e.g., sensorineural hearing loss) in 
service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates than an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation. Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999) has held that service connection for 
aggravation of a disability includes only the degree by which 
the disability increased in severity during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

38 U.S.C.A. § 1154(b) provides that e been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385.

The veteran was found on the service entrance examination to 
have a left ear hearing loss.  Thus, he is not entitled to 
the presumption of soundness with respect to hearing loss in 
that ear since such condition clearly and unmistakably 
preexisted service.  38 C.F.R. § 3.304(b).  It cannot be 
determined that hearing in that ear worsened in service since 
there were no audiogram findings when he was examined for 
separation.  Although the veteran had a hearing loss of the 
left ear when examined by VA in August 1973, this was nearly 
four years after separation and-aside from the fact that a 
hearing loss was shown to have preexisted service anyway-the 
one-year presumption could not apply.  38 C.F.R. §§ 3.307, 
3.309.  

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, 
arguably, the test at enlistment was incomplete insofar as 
applying 38 C.F.R. § 3.385 since no readings were taken for 
the 3,000-Hertz level.  Id.  However, as noted above, while 
the veteran complained of hearing loss in February 1969, he 
reported a two-week history of having a cold and barotrauma 
was diagnosed.  The Board notes that, even if the veteran was 
exposed to any acoustic trauma while on active duty from 1968 
to 1969, which the Board does not dispute, he denied having 
ear trouble or hearing loss when examined for separation in 
1969.  Further, the first post service audiogram reflecting 
hearing loss was from 1973, nearly four years after active 
service, and the audiologic findings were within similar 
range to the veteran's entrance exam findings.  The Board 
finds, therefore, that although 38 C.F.R. § 3.385 does not 
bar service connection, it does not compel service connection 
either, even though the veteran currently meets its criteria.  
Ledford v. Derwinski, 3 Vet. App. at 89.  

A veteran is generally required to have medical evidence of a 
nexus between current hearing loss and service to be awarded 
service connection.  See Caluza v. Brown, 7 Vet. App. 498 
(19950, aff'd per curiam, 78 F. 3d 604 (Fed.Cir. 1996) 
(table) (regarding the requirements of a well grounded 
claim); compare Savage, supra (regarding the veteran's 
competence to relate that his hearing loss has been 
maintained since service, well grounding the service-
connection claim).  The veteran in this case, however, does 
not have much in any medical data to support his claim.  The 
January 1996 VA examination report indicated that the veteran 
had bilateral sensorineural hearing loss, greater on the left 
and he gave a history of military noise, but the conclusion 
was based on an unverified history of combat provided by the 
veteran.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993).

Moreover, the June 1998 ENT VA opinion weighs heavily against 
the veteran's claim.  The ENT specialist considered it more 
likely than not that the veteran's current hearing loss was 
associated with hearing injury that he sustained prior to his 
induction into service, with the rest of the hearing loss 
related to the natural progression of the hearing loss.  The 
VA physician further concluded that the veteran's current 
hearing loss was more likely than not associated with head 
injury prior to entering service.  Even accepting that the 
veteran may have been exposed to artillery fire in service, 
he has not submitted evidence to show that his current left 
ear hearing loss was caused or aggravated by such noise 
exposure in service. Moreover, the record reflects that he 
worked in a manufacturing plant for about 16 years.  Medical 
evidence of the onset of hearing loss outweighs the opinion 
of the veteran as a layperson, regarding the etiology of his 
current hearing loss.  Compare Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Stadin v. Brown, 8 Vet. App. 280, 284 
(1995).    

Therefore, after careful review of the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim that his left ear hearing loss 
worsened during active service, within the meaning of the 
cited legal authority.  Left ear hearing loss was not 
incurred in or aggravated by service and the veteran's claim 
must be denied.  38 C.F.R. §§ 3.303, 3.304, 3.306.  The 
evidence is not so evenly balanced that there is doubt 
regarding any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for left ear hearing loss is denied.


REMAND

The veteran contends that the manifestations of his service-
connected right ear hearing loss are more severe than are 
represented by the currently assigned non-compensable 
disability evaluation.

The veteran's claim for an increased rating for right ear 
hearing loss is well grounded in that it is not inherently 
implausible.  38 U.S.C.A. § 5107(a) (West 1991).  VA has a 
duty to assist him in developing the facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 
(1998); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one. 

At his August 1998 Board hearing, the veteran testified that 
he worked for Toro Company in Shakopee, Minnesota, as a CNC 
machinist, wore hearing protection and that his defective 
hearing affected his job.  He stated that he was unable to 
come to the scheduled May 1998 VA audiologic examination 
because he had recently had neck surgery.  As such, the Board 
believes the veteran should be afforded another opportunity 
for VA audiologic examination to assess the current severity 
of his service-connected right ear hearing loss.

Accordingly, the case is REMANDED to the RO & IC for the 
following actions:

1.  The RO & IC should take appropriate 
steps to contact the veteran in order to 
obtain the names and addresses of all 
medical care providers who have treated 
him for his right hearing loss since 
January 1996.  The RO & IC should request 
that the veteran furnish signed 
authorizations for release of any private 
medical records, if applicable and to the 
extent possible, obtain copies of all 
additional VA medical records that are 
not already of record and incorporate 
them into the claims folder.

2.  The veteran should then be scheduled 
for a VA audiology examination to 
determine the current severity of his 
service-connected right hearing loss.  
The examiner should be provided with the 
claims folder for review.  All indicated 
tests should be accomplished.  All 
findings, opinions and bases therefor 
should be set forth in detail.  An 
opinion is requested as to the effect the 
veteran's service-connected right ear 
hearing disability is found to have on 
his ability to work.

3.  Upon completion of the development 
requested above, the veteran's claim 
should be reviewed once again, with full 
consideration given to 38 C.F.R. 
§ 3.321(b) (1998).  If the action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to ensure due process of law.  No action is 
required by the veteran until he receives further notice.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 
- 5 -


- 11 -


